EXHIBIT 10(s) Summary Plan Description for: The Dow Chemical Company Company-Paid Life Insurance Plan Employee-Paid Life Insurance Plan Dependent Life Insurance Plan (Applicable to Active Salaried Employees and Active Hourly Employees Whose Collective Bargaining Unit has Agreed to this Plan) Amended and Restated:October 21, 2008 Effective December 1, 2008 and thereafter until superseded This Summary Plan Description (SPD) is updated annually on the Dow Intranet. See also the Choices enrollment brochures, which are published annually for summaries of the most recent modifications to this SPD.Copies of any of the above can be found on the Dow Intranet at My HR Connection or by requesting a copy from the Human Resources (HR) Service Center, Employee Development Center, Midland, MI 48674, telephone 1-877-623-8079 or 1-989-638-8757.Summaries of modifications may also be published from time to time in Dow’s Newsline publication or by separate letter. Overview This booklet is the Summary Plan Description (SPD) for The Dow Chemical Company Group Life Insurance Program’s Company-Paid Life Insurance Plan (“Company-Paid Life Insurance Plan”).It is also the SPD for The Dow Chemical Company Employee-Paid and Dependent Life Insurance Program’s Employee-Paid Life Insurance Plan (“Employee-Paid Life Insurance Plan”) and Dependent Life Insurance Plan (“Dependent Life Insurance Plan”).These plans are collectively referred to in this SPD as “Plans”.Individually, each plan may be referred to as “Plan”, in its respective Chapter of this SPD.References to “Dow” refer collectively to The Dow Chemical Company and its subsidiaries and affiliates authorized to participate in the Plans. Chapter One applies to the Company-Paid Life Insurance Plan.The Company-Paid Life Insurance Plan is part of The Dow Chemical Company Group Life Insurance Program (ERISA Plan #507).It provides group term life insurance coverage underwritten by Metropolitan Life Insurance Company (“MetLife”).The premium is paid by Dow.It provides automatic coverage for eligible Employees. Chapter Two applies to the Employee-Paid Life Insurance Plan.It is part of The Dow Chemical Company Employee-Paid Life Insurance and Dependent Life Insurance Program (ERISA Plan #515).It provides group term life insurance coverage underwritten by MetLife.You must enroll and pay the premiums for this coverage to receive it. Chapter Three applies to the Dependent Life Insurance Plan.It is part of The Dow Chemical Company Employee-Paid and Dependent Life Insurance Program (ERISA Plan #515).It provides group term life insurance coverage underwritten by MetLife.You must enroll and pay the premiums for this coverage to receive it. Words that are capitalized are either defined in this SPD or the applicable Plan Document. The applicable Plan Document for the Company-Paid Life Insurance Plan is The Dow Chemical Company Group Life Insurance Program Plan Document.The applicable Plan Document for the Employee-Paid Life Insurance and Dependent Life Insurance Plans is The Dow Chemical Company Employee-Paid Life Insurance and Dependent Life Insurance Program Plan Document.The Plan Documents are available by requesting from the applicable Plan Administrator listed in the ERISA Information section of this SPD. 167 References to “Participating Employer” refer to The Dow Chemical Company or any other corporation or business entity The Dow Chemical Company authorizes to participate in the Plans with respect to its Employees.The terms “Dow” and “Participating Employers” have the same meaning, and may be used interchangeably in this SPD.The term “Employee”means a person who: a. is employed by a Participating Employer to perform personal services in an employer-employee relationship which is subject to taxation under the Federal Insurance Contribution Act or similar federal statute; and b. receives payment for services performed for the Participating Employer directly from the Company’s U.S. Payroll Department, or another Participating Employer’s U.S. Payroll Department; and c. is either a Salaried individual who is classified by the Participating Employer as having “regular full-time status” or “less-than-full-time status”, or a Bargained-for individual who is classified by the Participating Employer as having “regular full-time active status”, and d. if Localized, is Localized in the U.S., and e. if on an international assignment, is either a U.S. citizen or Localized in the U.S. The definition of “Employee” does not include an individual who performs services for the benefit of a Participating Employer if his compensation is paid by an entity or source other than the Company’s U.S. Payroll Department or another Participating Employer’s U.S. payroll Department.Further, the definition of “Employee” does not include any individual who is characterized by the Participating Employer as an independent contractor, contingent worker, consultant, contractor, or similar term.These individuals are not “Employees” (with a capital “E”) for purposes of the Plan even if such an individual is determined by a court or regulatory agency to be a “common law employee” of a Participating Employer. Chapter One Company-Paid Life Insurance Plan Description Except for Michigan Operations Hourly Employees who were not Actively at Work on January 1, 2008, the Company-Paid Life Insurance Plan provides coverage of one times (1X) your base annual salary rounded up to the next $1,000 for Salaried Employees and Hourly Employees whose collective bargaining unit has agreed to this plan.Michigan Operations Hourly Employees who were not Actively at Work on January 1, 2008 but continue to be on the payroll (for example due to a paid medical leave of absence) and were covered at 1/2X prior to January 1, 2008, may continue 1/2X coverage as long as they continue to be on the payroll.If they return to work, their coverage will increase to 1X when they are Actively at Work.MetLife is the named fiduciary for making decisions as to whether a Claim for Benefits is payable. As of January 1, 2005, the following plans have been merged into the Company-Paid Life Insurance Plan: The Dow Chemical Company Group Life Insurance Program’s Michigan Hourly Company-Paid Life Insurance Plan; The Dow Chemical Company Group Life Insurance Program’s Hampshire Hourly Company-Paid Life Insurance Plan; and The Dow Chemical Company Group Life Insurance Program’s ANGUS Hourly Company-Paid Life Insurance Plan.Such plans no longer exist as separate plans, but are now a part of The Dow Chemical Company Group Life Insurance Program’s Company-Paid Life Insurance Plan. The Company-Paid Life Insurance Plan is referred to in Chapter One as the “Plan”. Eligibility Salaried Employees Salaried Employees of a Participating Employer with regular, active, Full-Time or Less-Than-Full-Time status are eligible and are automatically covered under this Plan1, except as follows: 1. Employees enrolled in the Key Employee Insurance Program (“KEIP”) are not eligible for active Employee or Retiree Company-Paid Life Insurance coverage, except that on the later of “program completion date” or “retirement” (as those terms are defined in KEIP), if the Employee would otherwise have been eligible for coverage under the Company-Paid Life Insurance Plan, the Employee may resume eligibility for the Plan; and 2. Employees who were enrolled in The Dow Chemical Company Executive Split Dollar Life Insurance Plan (“Dow Split Dollar”) on September 30, 2002, who have not waived their rights under The Dow Chemical Company Executive Split Dollar Life Insurance Agreement, are not eligible for coverage under the Company-Paid Life Insurance Plan. 168 Hourly Employees Eligibility of Hourly Employees depends on whether the applicable collective bargaining unit and the Participating Employer have agreed to this Plan.With respect to a collective bargaining agreement that specifically addresses which Employees are eligible or not eligible for this Plan, the terms of such collective bargaining agreement shall govern.If the terms of the collective bargaining agreement specify that Hourly Employees shall be provided this Plan, but does not specifically address the category of Employees that are eligible or not eligible, then the Plan will provide eligibility to regular, active Employees with Full Time status who are members of the collective bargaining unit. Employees on a Leave of Absence Eligibility for benefits under the Plan may continue during certain laves of absences approved by the Participating Employer such as under the Company’s Family Leave Policy or Medical Leave Policy.The benefits under the Plan shall be administered consistent with the terms of such approved leaves of absences. Disabled Employees If you are being paid a benefit from The Dow Chemical Company Long Term Disability Income Protection Plan (“LTD”), The Dow Chemical Company Michigan Hourly Contract Disability Plan, The Dow Chemical Company Texas Operations Total and Permanent Disability Plan, or the Dow AgroSciences Long Term Disability Insurance Plan you may be eligible under the Plan. See the Special Coverage for Certain Disabled Persons section of this SPD. Plan Administrator Determines Eligibility The Plan Administrator determines eligibility.The Plan Administrator is a fiduciary to the Plan and has the full discretion to interpret the provisions of the Plan and to make findings of fact.Interpretations and eligibility determination by the Plan Administrator are final and binding on Participants. If you want to file a Claim for a Determination of Eligibility because you are not sure whether you are eligible to participate in the Plan, or have been told that you are not, see the Claims Procedures Appendix of this SPD. Enrollment Completing an enrollment form is necessary only to name your beneficiary.You may waive coverage.If you want to waive coverage, you must provide written notification to the U.S. Benefits Center.If you waive coverage, you waive coverage permanently.You may not re-enroll in this Plan at any time in the future. Employee Contribution Dow provides Company-Paid Life Insurance at no cost to you. Amount of Coverage. Maximum Coverage The maximum amount of coverage available is $1.5 million2. Salaried Employees and Hourly Employees Whose Collective Bargaining Unit Has Agreed to this Plan (excludes ANGUS and Hampshire Hourly Employees) Except for Michigan Operations Hourly Employees who were not Actively at Work on January 1, 2008, and Americas Styrenics Hourly Employees, the Plan provides coverage of one times (1X) your base annual salary rounded up to the next $1,000 for Salaried Employees and Hourly Employees whose collective bargaining unit has agreed to this plan. Michigan Operations Hourly Employees who were not Actively at Work on January 1, 2008 but continue to be on the payroll (for example due to a paid medical leave of absence) and were covered at 1/2X prior to January 1, 2008, may continue 1/2X coverage as long as they continue to be on the payroll.If they return to work, their coverage will increase to 1X when they are Actively at Work. 169 Americas Styrenics Hourly Employees coverage is 1X annual pay, which is calculated using the base hourly rate multiplied by 2080 and then rounded up to the next Your coverage automatically is adjusted as your base salary changes, provided you are Actively at Work.If you are Less-Than-Full-Time, your 1X coverage is based on your Full-Time base annual salary, and coverage is automatically adjusted as your base salary changes.Whether you are Full-Time or Less-Than-Full-Time, if you are not Actively at Work, any increase to your life insurance will not be effective until you return to work. ANGUS and Hampshire Hourly Employees This paragraph only applies to ANGUS and Hampshire Hourly active Employees.Your benefit is equal to one times (1X) your annual pay calculated using your base hourly rate, rounded up to the next $1,000.Your coverage is automatically adjusted each January 1, based on your hourly rate on the preceding December 1.If you are not Actively at Work, any increase to your life insurance will not be effective until you return to work. Union Carbide Employees If you are a Union Carbide employee, your benefit will be determined using your annual pay at Union Carbide as of December 31, 2001, as determined under the provisions of the Union Carbide Basic Life Insurance Plan until your annual base salary calculated under the normal provisions of the Plan exceeds such amount.At that time, the Plan will no longer retain the December 31, 2001 Union Carbide annual pay information and will look solely to the annual base salary calculated under the normal provisions of the Plan to determine the amount of your coverage. Special Coverage for Certain Disabled Persons The Dow Chemical Company
